Citation Nr: 1333053	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  00-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to January 8, 2008.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to January 8, 2008.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Dale, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971, and from October 1974 to June 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2000 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

Because of the extensive procedural history of the Veteran's claims, the Board concludes that a brief recitation of pertinent facts would be helpful.  

The Veteran was originally granted service connection for PTSD in a May 1998 rating decision; a 50 percent evaluation was assigned, effective from December 19, 1997.  The Veteran did not appeal this decision. 

In March 2000, a VA PTSD examination was performed as a routine procedural matter rather than pursuant to a claim for an increased evaluation.  In the above-mentioned April 2000 rating decision, the RO continued the 50 percent disability rating assigned to the appellant's PTSD.  The Veteran submitted a timely notice of disagreement with this determination and subsequently perfected an appeal to the Board.  

In August 2000 and January 2004, the Veteran requested to appear at a hearing before the Board.  By written correspondence dated in April 2004, the Veteran's representative canceled the hearing.  Thus, no action in this regard is warranted.  See 38 C.F.R. § 20.704(e) (2012).  

The Board issued a decision in May 2005, which denied the Veteran's claim for an increased evaluation for his service-connected PTSD, and he appealed this decision to the United States Court of Appeals for Veterans Claims (the Court).  

In May 2006, the Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion requesting that the Court vacate the May 2005 Board decision that denied the Veteran's claim for an increased evaluation and remand the case for readjudication in compliance with directives specified.  The Court issued an Order in June 2006, granting the joint motion and returned the case to the Board. 

In September 2006 and November 2007, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development of the record, in order to ensure due process and compliance with the directives specified in the joint motion, to include adjudication of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a March 2008 rating decision, the RO increased the Veteran's PTSD disability rating to 100 percent, effective from January 8, 2008, based on a VA examination report of the same date.  The Veteran, through his representative, indicated continued dissatisfaction with the effective date of the 100 percent disability rating and continued to argue that the Veteran was entitled to a TDIU.  

In October 2009, the Board again remanded the case to the AOJ to adjudicate the issue of entitlement to a TDIU.  In the above-mentioned February 2010 rating decision, the RO denied the Veteran's claim for entitlement to TDIU.  The Board finds that the RO substantially complied with the mandates of the October 2009 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In a July 2011 decision, the Board increased the Veteran's evaluation for service-connected PTSD from 50 percent to 70 percent for the entirety of the appeal period (from March 23, 2000, to January 7, 2008) and granted a TDIU from January 8, 2008, to the present.  These partial allowances were implemented by the RO in an August 2011 rating decision.  

The Veteran subsequently appealed to the Court the portions of the July 2011 Board decision which denied (1) an evaluation in excess of 70 percent prior to January 8, 2008, and (2) entitlement to TDIU prior to January 8, 2008.  In a November 2012 Order, the Court vacated those portions of the July 2011 Board decision and remanded the matters to the Board for development consistent with the parties' November 2012 joint motion.  Also, in the November 2012 joint motion, the parties agreed that they did not wish to disturb the potions of the July 2011 Board decision which (1) granted a 70 percent evaluation for service-connected PTSD, prior to January 8, 2008, and (2) granted TDIU from January 8, 2008.  As such, the issues on appeal are as stated on the title page of the decision.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Initially, because the Veteran asserted that he was unable to follow a substantially gainful occupation due to his service-connected PTSD during the pendency of his claim for an increased evaluation for this disability, the TDIU claim is part and parcel of the claim for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the rating period on appeal with respect to both issues is from March 23, 2000, through January 7, 2008.  38 C.F.R. § 3.400(o)(2) (2013), Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  

Contemporaneous with Veteran's last employment in July 2002, in addition to his service-connected PTSD and right ankle disability, he experienced significant occupational impairment due to nonservice-connected disabilities of his right knee and right ankle.  See private treatment records from Drs. Warrington and Raisis and the July 2010 and April 2011 statements from Dr. Cesta.  

Critically, in September 1998, the Veteran submitted a VA Form 28-1900, Application for Vocational Rehabilitation.  It is unclear whether the Veteran participated in Vocational Rehabilitation as a result of this application.  Nonetheless, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, would be useful in adjudicating the issues on appeal.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may indicate which disability or disabilities, service-connected or otherwise, negatively affected his employability.  38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records, if any, for the Veteran, pursuant to his September 1998 claim for Vocational Rehabilitation.  Associate all received records, if any, with the claims file. 

2.  Thereafter, readjudicate the issues on appeal.  If either claim on appeal is not granted to the fullest extent for any period from March 23, 2000, and prior to January 8, 2008, the Veteran and his private attorney should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



